Title: To George Washington from Henry Lee, Jr., 11 July 1786
From: Lee, Henry Jr.
To: Washington, George



My dear Genl
New york 11h July 1786

Your friend and servant, the patriot and noble Greene is no more—on the 19th June after 3 days fever he left this world.
Universal grief reigns here—how hard the fate of the U. States, to loose such a son in the middle of life—irreparable loss—But he is gone, I am incapable to say more—May health attend you my dear General Yours most affy

H. Lee junr

